Name: Commission Regulation (EEC) No 1774/93 of 2 July 1993 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  agricultural policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31993R1774Commission Regulation (EEC) No 1774/93 of 2 July 1993 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes Official Journal L 162 , 03/07/1993 P. 0021 - 0022 Finnish special edition: Chapter 3 Volume 50 P. 0219 Swedish special edition: Chapter 3 Volume 50 P. 0219 COMMISSION REGULATION (EEC) No 1774/93 of 2 July 1993 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as amended by Regulation (EEC) No 3714/92 (2), and in particular Articles 3 (4) and 20 (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 6 (2) thereof, Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requirements of the markets and taking account of local production and traditional trade flows; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries; Whereas pursuant to Articles 2 and 3 of Regulation (EEC) No 1601/92 a forecast supply balance and the amount of the aid relating to the supply of seed potatoes to the Canary Islands from the rest of the Community should be set for the 1993/94 marketing year; whereas the aid must be set taking account of the costs of supplying the products from the world market and of the conditions resulting from the geographical position of the Canary Islands; Whereas the criteria and the legal bases for the agricultural conversion rates underwent radical modification under the new agrimonetary arrangements introduced by Regulation (EEC) No 3813/92; whereas Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4) establishes the operative events for the agricultural conversion rate on the basis of the new rules; whereas the operative event for the aid referred to in Article 20 of Regulation (EEC) No 1601/92 should be altered on the basis of the new legal provisions; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 2168/92 (5) is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantity of the forecast supply balance for seed potatoes falling within CN code 0701 10 00 which qualifies for exemption from the import levy on products coming directly into the Canary Islands from third countries or for Community aid is hereby fixed at 12 000 tonnes for the period from 1 July 1993 to 30 June 1994.' 2. Article 11 of Regulation (EEC) No 2168/92 is hereby replaced by the following: 'Article 11 The rate to be applied for converting the aid per hectare as referred to in Article 6 into national currency shall be the agricultural conversion rate in force on the final date fixed for the submission of aid applications in accordance with Article 7 (1).' Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 387, 31. 12. 1992, p. 1. (4) OJ No L 108, 1. 5. 1993, p. 106. (5) OJ No L 217, 31. 7. 1992, p. 44.